 

Exhibit 10.1

 

Settlement Agreement

(Summary Translation)

 

This settlement agreement (this “Agreement”) was entered into by and among the
following parties (the “Parties,” and each a “Party”) in Yunyan District,
Guiyang City, China on July 31, 2016:

 

Party A: Guizhou Taibang Biological Products Co., Ltd.

 

Party B: Guiyang Dalin Biologic Technologies Co., Ltd.

 

Party C: Guizhou Jie’an Company

 

Party D: Shenzhen Yigong Shengda Technology Co., Ltd.

 

WHEREAS:

 

1.Party B, Party C and Party D are shareholders of Party A registered with the
administration of industry and commerce (“AIC”).

 

2.In December 2013, Party C commenced a lawsuit against Party A in relation to
the validity of certain shareholders’ resolutions of Party A. Party C requested
that the court (1) confirm the legitimacy and validity of the shareholders’
resolutions of Party A dated May 28, 2007 and April 23, 2010; and (2) order
Party A to register Party C’s equity contribution of 1.8 million dollars,
equivalent to 12.169% of the enlarged share capital of Party A (the “First
Case”). On September 2, 2015, the Higher People's Court of Guizhou Province
ruled that the decisions of the trial and appellate courts be rescinded and the
First Case be remanded to the original people’s court for a retrial. The First
Case is still being reviewed by the original people’s court and no judgment has
been given.

 

3.In September 2014, each of Party C and Party D commenced a lawsuit against
Party A in relation to the validity of certain shareholders’ resolutions of
Party A. Party C and Party D requested that the court confirm that the
shareholders’ resolutions of Party A dated November 13, 2013 and March 18, 2014
are invalid (the “Second Case”). The Intermediate People's Court of Guiyang City
ruled that the original judgment be rescinded and the case be remanded to the
people’s court for a retrial. The Second Case is still being reviewed by the
people’s court and no judgment has been given.

 

4.In October 2014, each of Party C and Party D commenced a lawsuit against Party
A in relation to certain AIC registrations. Party C and Party D requested that
the court revoke the AIC registration in relation to changes in equity and
registered capital (the “Third Case”). On May 19, 2015, the Intermediate
People's Court of Guiyang City ruled that such AIC registration be revoked.
Party A has applied to the Higher People's Court of Guizhou Province for review.
The Third Case is still being reviewed by the higher people’s court and no
judgment has been given.

 



 

 

 

5.In order to effectively resolve the disputes among the Parties, and maintain
Party A’s stability and promote Party A’s development, the Parties unanimously
agree to settle their disputes by way of withdrawal of equity investments in
Party A by Party C and Party D and reduction of registered capital of Party A.

 

NOW THEREFORE, the Parties hereby agree as follows:

 

Article I Definitions

 

1.1.Definitions. Except as otherwise provided in the text herein, the terms in
this Agreement are defined as follows.

 

1.1.1.Guizhou Eakan: means Guizhou Eakan Pharmaceutical Co., Ltd., a former
shareholder of Party A.

 

1.1.2.Equity transfer: means the transfer by Guizhou Eakan of all of its equity
interests held in Party A to Party B pursuant to the Registered Equity Purchase
Agreement and Unregistered Equity Purchase Agreement entered into by Party B and
Guizhou Eakan on August 21, 2014.

 

1.1.3.Registration Authority: means the Industrial and Commercial Bureau of
Guiyang City.

 

1.1.4.Law: means all the laws, regulations, rules, orders, codes and the rules,
regulations and orders of any governmental organizations.

 

1.1.5.Capital Reduction Documents: means legal documents signed by the Parties
in relation to Party A’s reduction of registered capital.

 

1.1.6.Capital Reduction Completion Date:  means the date when Party A completes
the AIC registration in relation to the Capital Reduction, and receives a
renewed business license issued by the Registration Authority.

 

1.1.7.Capital Reduction: means withdrawal of equity investments (including
equity and associated interests) in Party A by each of Party C and Party D in
exchange of the return of investment payments from Party A.

 

1.1.8.Enforcement Fees:  means RMB22,639,227.00 set aside from Party A’s bank
account by court orders as a result of the original judgments of the First Case
(overruled by the higher court of Guizhou) from February to May 2015 and the
accrued interests (calculated based on the term loan interest rate published by
the People’s Bank of China).

 



 

 

 

1.2.The headings in this Agreement are for the sake of convenience and shall not
affect the interpretation and understanding of the contents of this Agreement.

 

Article II Settlement

 

2.1.Party C and Party D shall have no dispute as to the paid-in capital and the
amount and percentage of capital contribution by each shareholder, and covenant
that they shall have no claims against Party A after the date hereof.

 

2.2.Within 5 days after the date hereof, each Party shall apply to the courts to
withdraw their claims and terminate the proceedings.

 

2.3.Party C and Party D shall withdraw all the investments in Party A, including
all the equity and associated interests. Party A shall undergo the procedures of
Capital Reduction and apply to the Registration Authority for AIC registration.
After the Capital Reduction, Party B shall become Party A’s sole remaining
shareholder.

 

Article III Paid-in Capital and Amount and Percentage of Capital Contribution

 

3.1.Party C and Party D acknowledge that the Equity Transfer is valid and that
Party B has legally received the equity interest initially transferred from
Guizhou Eakan.

 

3.2.The registered capital of Party A in the Registration Authority is RMB55
million. Party A has completed the following capital contributions, and the
Parties acknowledge that such capital contributions are valid:

 

(1)On May 30, 2007, Party A transferred the capital reserve of RMB10 million to
the registered capital, resulting in the paid-in capital of RMB65 million.

 

(2)According to the shareholders’ resolutions dated May 28, 2007, April 23,
2010, November 13, 2013, and March 18, 2014, Party A increased the registered
capital by RMB16.4 million, in which Party B paid RMB10.8 million. Guizhou Eakan
paid RMB3.8 million (which is already transferred to Party B), and Party C paid
RMB1.8 million. Such capital contribution has been paid fully, resulting in the
paid-in capital of RMB81.4 million.

 

(3)According to the shareholders’ resolutions dated September 8, 2015 and
November 20, 2015, Party A increased the registered capital by RMB25 million,
which was paid by Party B. Such capital contribution has been paid fully,
resulting in the paid-in capital of RMB106.4 million.

 



 

 

 

(4)According to the shareholders’ resolutions dated September 8, 2015 and April
28, 2016, Party A increased the registered capital by RMB25 million, which was
paid by Party B. Such capital contribution has been paid fully, resulting in the
paid-in capital of RMB131.4 million.

 

Each of Party C and Party D acknowledge that the board resolutions,
shareholders’ resolutions and other legal documents in relation to the above
capital contributions of Party A are valid.

 

3.3.The Parties unanimously acknowledge that the current paid-in capital of
Party A is RMB131.4 million and the amount and percentage of capital
contribution of each shareholder is as follows:

 

Shareholder  Method of Payment  Capital Contribution
(RMB: ten thousand dollars)  Percentage Party B   Cash    11,205    85.274%
Party D   Cash    1,170    8.904% Party C   Cash    765    5.822% Total      
 13,140    100%

 

Article IV Termination of Legal Proceedings

 

4.1.Within 5 days after the date hereof, Party C shall apply to the court to
withdraw the First Case and the Second Case.

 

4.2.Within 5 days after the date hereof, Party D shall apply to the court to
withdraw the Second Case.  

 

4.3.Within 5 days after the date hereof, Party C and Party D shall apply to the
Higher People's Court of Guizhou Province to withdraw the Third Case. If the
Higher People's Court of Guizhou Province refuses the withdrawal, Party A shall
apply to withdraw the retrial application in relation to the Third Case.

 

4.4.The costs arising out from the legal proceedings (including litigation fee,
attorney fee, etc.) shall be borne by each Party incurring such costs.

 

Article V Capital Reduction Plan

 

5.1.Capital Reduction Amounts

 

Based on Party A’s owner’s equity as of June 30, 2016, Party A shall pay
RMB164.07 million to Party C and RMB250.93 million to Party D for their
withdrawal of investments (including equity and associated interests).

 



 

 

 

5.2.Accounting Treatment

 

Party A’s paid-in capital shall reduce by RMB19.35 million, capital reserve
shall reduce by RMB280.27 million, surplus reserve shall reduce by RMB7.84
million, undistributed profits shall reduce by RMB107.54 million. The total
amount of Party A’s owner’s equity shall reduce by RMB415 million.

 

5.3.Return and Setoff of Enforcement Fees

 

5.3.1.Within 5 days after the date hereof, Party C shall return the Enforcement
Fees to Party A.

 

5.3.2.If Party C fails to return the entirety of the Enforcement Fees, Party A
has the right to offset the outstanding amount of the Enforcement Fees
(including interest) against the payment to be made in relation to the Capital
Reduction.

 

5.4.Procedures of Capital Reduction

 

After the date hereof, all Parties shall commence the procedures of Capital
Reduction, including signing the relevant shareholders’ resolutions, issuing
written notice to Party A’s creditors, publishing notices on newspapers, etc.

 

5.5.Amendment to Business Registration

 

5.5.1.Following 45 days after the publication of notice of Capital Reduction,
Party A shall apply to the Registration Authority for registration of capital
and registration of alteration of shareholders. All Parties agree that Party A
shall apply for the registration of registered capital/paid-in capital of
RMB112.05 million and the sole remaining shareholder shall be Party B.

 

5.5.2.Party C and Party D shall assist Party A as soon as possible for the
registration procedures so that Party B shall be the sole remaining shareholder
of Party A. Party C and Party D covenant, in response to the demand of the
Registration Authority or Party A, to sign or submit relevant documents within 5
days after being aware of such requirements and assist Party A in completing the
AIC registration.

 

5.6.Payment Methods

 

5.6.1.Party A shall within 1 working day after the date hereof, pay the first
installment of RMB35,581,395 to Party C and the first installment of
RMB54,418,605 to Party D in relation to the Capital Reduction. The total amount
of the first installment payment shall be RMB90 million.

 



 

 

 

5.6.2.If Party A fails to complete the Capital Reduction within 2 months after
the date hereof, the first installment payment shall be treated as shareholder
loans to Party C and Party D, which (together with accrued interests, calculated
based on the term loan interest rate published by the People’s Bank of China)
shall be returned to Party A within 1 month.

 

5.6.3.In the case the first installment payments are not repaid in full, Party A
shall have the right to offset the outstanding amount from the distributable
dividends in Party A to Party C and/or Party D, as applicable.

 

5.6.4.Party A shall, within 5 working days after the Capital Reduction
Completion Date, pay the balance of the amounts in relation to the Capital
Reduction to Party C and Party D.

 

Article VI Other Arrangements

 

6.1.Tax and Fees

 

6.1.1.All fees and tax arising out or in connection with the Capital Reduction
shall be borne by the Parties according to Laws.

 

6.1.2.If any Party fails to pay the tax as required by Laws and causes actual
financial loss to another Party, such Party shall fully indemnify the loss
suffered by such other Party.

 

6.2.Liabilities

 

6.2.1.If Party A fails to pay the amounts in relation to the Capital Reduction
in accordance with this Agreement, Party A shall be responsible for overdue
payments and a penalty interest calculated at a daily rate of 0.03%.

 

6.2.2.If Party C and Party D fail to apply to the court for withdrawal of legal
proceedings or fail to sign or provide the requisite documentation which causes
the failure of the completion of the Capital Reduction within 2 months after the
date hereof, each of Party A and Party B shall have the right to rescind this
Agreement, and hold Party C and Party D liable for breach of agreement.

 

6.3.Capital Reduction Documents

 

The Parties shall separately sign Capital Reduction Documents, which shall not
contradict with this Agreement, and shall not diminish or replace the legal
effect of this Agreement.

 



 

 

 

Article VII Representations and Warranties

 

7.1.Each of Party C and Party D represents and warrants that it is the legal
owner of its equity interest in Party A and its equity in Party A is not
pledged, mortgaged or otherwise encumbered, nor subject to any material legal,
arbitral or administrative proceedings (other than the First Case, the Second
Case and the Third Case). Party C and Party D shall be responsible for any
disputes with third parties.

 

7.2.Following the completion of the Capital Reduction, Party C and Party D shall
have no more disputes with Party A or Party B, and shall make no claims against
Party A or Party B other than the amounts in relation to the Capital Reduction
under this Agreement.

 

Article VIII Applicable Laws and Dispute Resolution

 

8.1.Applicable Laws

 

The entry, validity, interpretation, performance, implementation and dispute
resolution of this Agreement shall be governed by the Laws of the People’s
Republic of China and shall be interpreted accordingly.

 

8.2.Dispute Resolution

 

Any disputes arising from this Agreement shall be resolved through amicable
negotiation, failing which, any Party may submit and resolve the disputes at the
Shanghai International Economic and Trade Arbitration Commission or the Shanghai
International Arbitration Centre, according to the applicable arbitration rules.
The venue of arbitration is Shanghai, China. The arbitral award is final and
binding upon the Parties.

 

[Signature page follows]

 

 

 

 

Party A: Guizhou Taibang Biological Products Co., Ltd. (Seal)

 

/s/ Yang Gang (Authorized representative)

 

Party B: Guiyang Dalin Biologic Technologies Co., Ltd. (Seal)

 

/s/ Yang Ming (Authorized representative)

 

Party C: Guizhou Jie’an Company (Seal)

 

/s/ Duan Gang (Authorized representative)

 

Party D: Shenzhen Yigong Shengda Technology Co., Ltd. (Seal)

 

/s/ Duan Gang (Authorized representative)

 



 

